708 N.W.2d 393 (2006)
Sherry COMBEN, Antrim County Treasurer, Plaintiff-Appellee,
v.
STATE of Michigan, and Department of Treasury, Defendants-Appellants, and
Pure Resources, L.P., et al., Defendants-Appellees.
Docket No. 127212 (60), COA No. 248963.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the motion for substitution of parties is GRANTED. We *394 direct the Clerk of this Court to amend the case caption to reflect the substitution of Black Stone Minerals Company, L.P., for defendant Pure Resources, L.P. The appeal remains pending.